Citation Nr: 0610636	
Decision Date: 04/13/06    Archive Date: 04/26/06

DOCKET NO.  02-16 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office
in Jackson, Mississippi



THE ISSUES

1.  Entitlement to an increased rating for chronic cervical 
spine strain, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for chronic lumbar 
syndrome, currently evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1994 to May 
2000.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 2001 rating decision of the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In December 2003, the Board referred to the RO the veteran's 
apparent service claims based on disabilities of the hands, 
wrists, knees, hips, and ankles, as well as chest pain and 
STD.  These matters, except the STD claim, were previously 
addressed in a September 2000 rating decision.  As the 
veteran appears to have raised the claims again in December 
2001, they must be addressed, and are again REFERRED to the 
RO for appropriate action.

The appeal as to cervical and lumbar spine disability 
increased rating claims is REMANDED to the RO via the Appeals 
Management Center, in Washington, D.C.  VA will notify the 
veteran if further action is required on her part.


REMAND

The veteran reported in a VA Form 21-4138 executed in June 
2004 that she was treated at VA medical facilities in Biloxi, 
Mississippi; Jackson, Mississippi; and Lake City, Florida.  
The claims file reflects clinical records from the Biloxi and 
Lake City facilities, but not those from the Jackson 
facility.  All clinical records from the Jackson facility, as 
well as any missing and more contemporaneous records from the 
Biloxi and Lake City facilities, should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Ensure that all VA clinical records, 
including those from Biloxi and Jackson, 
Mississippi, and Lake City, Florida, 
facilities, for treatment from discharge 
from active duty forward, are obtained and 
associated with the claims file.  

2.  Then, after ensuring that all notice 
and claim development assistance 
obligations have been fulfilled, 
readjudicate the claim.  If the 
determination remains unfavorable, then 
issue an updated Supplemental Statement of 
the Case and afford the veteran (and her 
representative, if any) an opportunity to 
respond thereto.  Thereafter, return the 
appeal to the Board, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter(s) remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

All claims remanded by the Board or by the U.S. Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled 
expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2005).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




